Citation Nr: 1425797	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-33 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the upper extremities.

2.  Entitlement to service connection for residuals of a cold injury to the lower extremities.
 
2.  Entitlement to service connection for a disability manifested by left buttock pain and numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986 and from September 1990 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims with VA using the Virtual VA paperless claims processing system.  The Veteran filed a notice of disagreement in May 2008 and was provided with a supplemental statement of the case in October 2008.  The Veteran perfected his appeal with an October 2008 VA Form 9.  

The Board remanded the claim for further development in May 2012.  

The Board notes that in the October 2013 Appellate Brief, the Veteran's representative asserted that as the Veteran's left buttock numbness was found to be related to the Veteran's service-connected left leg radiculopathy, the appropriate action would be to increase the Veteran's disability rating for left leg radiculopathy.  However, the issue of an increased rating for left leg radiculopathy has not been adjudicated by the RO and is therefore not before the Board.  Additionally, in the May 2012 decision, the Board referred the issue of an increased rating for the Veteran's service-connected thoracolumbar spine disability.  However, it appears that the RO has not yet initiated adjudication of the issue.  As such, the issues of increased ratings for left leg radiculopathy and a thoracolumbar spine disability are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

A review of the documents in the Veteran's Virtual VA File reveals an October 2013 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, residuals of a cold injury to the upper extremities, to include subjective complaints of cold sensitivity, throbbing, aching, and tingling, are related to service.  

2.  Resolving all reasonable doubt in the Veteran's favor, residuals of a cold injury to the lower extremities, to include subjective complaints of cold sensitivity, throbbing, aching, and tingling, are related to service.  

3.  In light of the fact that the signs and symptoms of left buttock pain and numbness have been associated with the already service-connected left leg radiculopathy, there is no longer a question or controversy regarding the benefit sought as to the issue of entitlement to service connection for a disability manifested by left buttock numbness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a cold injury to the upper extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for residuals of a cold injury to the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  There is no longer an issue of fact or law before the Board pertaining to the issue of entitlement to service connection for a disability manifested by left buttock pain and numbness.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the Veteran filed his claims prior to separation from active service and in association with his participation in VA's Benefits Delivery at Discharge (BDD) Program.  Compliant notice was provided to the Veteran in June 2007, at the time that he prepared his application for VA disability benefits.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

Pursuant to the May 2012 Board remand directives, the Veteran was provided with another VA examination in June 2012.  The Board finds that the VA examination report is adequate because the examiner's conclusions were based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is also satisfied that there has been substantial compliance with the May 2012 remand directives, which included providing the Veteran another opportunity to submit private treatment records and affording the Veteran another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Analysis

Residuals of a Cold Injury: Upper and Lower Extremities

The Veteran contends that the pain and swelling in his hands and feet is related to his in-service frost bite.  

First, the Board notes that while the June 2012 VA examiner found that the Veteran did not have cold injury residuals on physical examination, the examiner did find that the Veteran had other pertinent physical findings, complications, conditions, signs and/or symptoms resulting from a cold injury.  The examiner noted that the chronic residuals of a cold injury to the upper and lower extremities were all subjective complaints that included cold sensitivity, throbbing, aching, tingling, and swelling in the hands and feet.  Thus, the Board finds that the Veteran has current diagnoses of residuals of a cold injury to both the upper and lower extremities.  

Second, at the June 2012 VA examination, the Veteran reported that he suffered frostbite in January 1991 while in ranger school.  The Veteran reported exposure again in November 1992.  The Veteran's service treatment records show that in March 1991 the Veteran was treated for bilateral foot pain, with blisters on both feet.  In April 1991 the Veteran was treated for trench foot manifested by tender feet that were white and discolored with cellulitis.  Thereafter, the Veteran variously reported cold injury residuals of recurrent foot swelling, toe numbness, and tingling of the hands and feet with weather below 40 degrees.  See Formal Military Examinations dated August 2001, October 2004, February 2007 and March 2007.  Additionally, on a February 2007 Adult Preventative and Chronic Care Flow sheet, the Veteran listed frostbite of the feet and hands under chronic illness.  As such, the Board finds that there is evidence of in-service cold injuries to the Veteran's upper and lower extremities.  

Turning to the question of whether there is a nexus, or link, between the Veteran's current disability and in-service injury, the Veteran was afforded a VA examination in June 2012.  After review of the Veteran's service treatment records, and examination of the Veteran, the examiner noted that long-term effects of cold injury described in the medical literature do include altered sensation of the affected area, cold sensitivity, and numbness or tingling.  The examiner concluded that it was as likely as not that the symptoms the Veteran was experiencing at extremes of ambient temperatures were secondary to his cold exposure in 1991.  

As such, resolving all reasonable doubt in the Veteran's favor, the Veteran has a current disability, an in-service injury, and a competent and credible medial opinion relating the two.  Therefore, service connection for residuals of a cold injury to the upper and lower extremities is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Left Buttocks Numbness

The Veteran contends that the pain and numbness in his left buttock are related to the ruptured disc he suffered in-service.  See March 2012 Veteran Statement.  The Board notes that Veteran is currently service-connected for "left leg radiculopathy (claimed as left thigh numbness)". 

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary of Veterans Affairs.  38 U.S.C.A. § 511(a).  All questions in a matter which under section 38 U.S.C.A. § 511(a) are subject to a decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeal shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulations.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In this context, and as will be explained below, the Board observes that the record evidence shows that the Veteran's left buttock pain and numbness have been identified as manifestations of his already service-connected left leg radiculopathy.

First, service treatment records show that the Veteran underwent two back surgeries during active service.  Orthopedic consultation reports in November 2006 reflected opinion that the Veteran experienced residual left buttock and thigh pain as a persistent radicular symptom due to scar tissue.  A March 2007 clinical record referenced the Veteran as manifesting sciatica from the S1 dermatome.  

Second, at the June 2012 VA examination, the Veteran described his left buttock numbness as a grinding/pinching pain, (not numbness) of the left buttock.  The examiner noted that magnetic resonance imaging (MRI) and computed tomography (CT) images revealed thin ossific fragments of the left thecal sac at the L5 level and evidence of irritation of the left S1 nerve root.  The examiner concluded that these finding supported the Veteran's continuing symptoms of left buttock pain and irritation.  The examiner further concluded that the most likely source of the Veteran's left buttock symptomatology was left L5 and S1 radiculopathy secondary to nerve root irritation from ossific fragments and surgical scar tissue.  

The Board acknowledges the Veteran's contentions that he has a current left buttock disability that is separate from his service-connected left leg radiculopathy.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a left buttock disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms regarding his left buttock, any opinion regarding the nature and etiology of his left buttock pain and numbness requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such the Board assigns no probative weight to the Veteran's assertions that he has a left buttock disability separate from his already service-connected left leg radiculopathy.

Overall the most probative evidence of record indicates that the Veteran's left buttock pain and numbness are manifestations associated with his service-connected left leg radiculopathy; all of which, service-connection has already been established.  As a result, there is no longer a question or controversy remaining regarding the benefit sought as to the issue of entitlement to service connection for a disability manifested by left buttock numbness.  The relief sought on appeal, the establishment of service connection for left leg radiculopathy that manifest the signs and symptoms of left buttock numbness, has been accomplished.  Accordingly, the appeal is dismissed.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a cold injury to the upper extremities is granted.  

Entitlement to service connection for residuals of a cold injury to the lower extremities is granted.

Entitlement to service connection for a disability manifested by left buttock pain and numbness is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


